Title: To George Washington from Colonel David Mason, 22 November 1777
From: Mason, David
To: Washington, George



Sir
Head Quarters W[illiam] sburg Novr 22d 1777

When I Last did myself the Honour of writing to you I had the Most Sanguine hopes of having all our New Regiments Compleat & the Old Ones Greatly increased, I cannot but Lament that I have been too

Greatly Deceived and I fear it is owing to the Remissness of Many of our Militia Officers, who Regardless of the Duty they owe to their Country & themselves and Posterity Disregard all the Dutys of their Offices, & suffer Much the Greater part of the Draughts to Escape. to Remedy that Inconvenience I have Represented the Matter to the Assembly it is to be Considered next Tuesday & I Have hopes that Such Steps will be taken as will Secure the Troops we have a right to Expect, The Number of Draughts & new recruits I am not able to give Your Excellency any Accurate Account of, having Required from the Different County Lieutenants an Account of the Number Draughted as well as an Account from the Recruiting Officers of the Numbers Raised by the Militia & also inlisted by sd Officers in this as well as the other Accounts I have but a Partial return I am happy Enough to have it in my Power to inform Your Excellency that Many of the Deserters Have Availed themselves of the Proffered Pardon offered them by me with Your Permission. I am Also Dr Gnl to Acquaint You that there are at Present on the Eastern Shore by the Best Accounts I can get forty or more who have Deserted from the 9th Regiment, they Allege that they were Recruited with a Promise to Remain in that Quarter & not to go out of the Government, One or two of the Gentlemen of the Council have been with me & Say they think the Officers had Some such Instructions, Colo. Savage from the Eastern Shore who is now a Member in Assembly Assures me he Knows the People were Promised to be Stationed in that Quarter & not to Remove out of the State, He also as well as Colo. Nathl Gist and some Other Officers tells me that the People are Ready & willing to Engage to serve Three Years in this State if Your Excellency will please to Excuse them for whats Past. I Have Promised to Acqt You of this Matter and shall be Happy to be Hond with Your Instructions on that as well as all Other Matters, I am also to Acqt You that the Number of Deserters who are taken & Brot to me at this place, I am at a Loss what to do with them to try them & to Convict them of it & to Put their Sentences into Execution might have a Bad Tendency I woud be much Obliged to You for Your advice in that Particular, I think I Mentioned in my Last to you that a Certain John Moore of the fourth Regiment. That he is Under Sentence to be Shot for Desertion that considering Your Distant Situation & Perplexity of Business, I had Sent a Copy of the Proceedings to the Hone the Congress but have not had any Instructions from them Relative to the Unhappy Man, That Heaven may Preserve You & Restore You to the Bosom of Your Friends & Country Men is the Constant wish of him who has the Honr to be Sir Your Excellency Most Obedt Humble Servant

David Mason Colo. 15th Va Regt

